Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/374,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the two claims is that the instant application recites bonding a leading edge fairing while the ‘578 application recites bonding a sheath assembly.  The broadest reasonable interpretation of these differing claim elements overlap each other.  For example, a leading edge sheath of a turbine blade may be defined as both a leading edge fairing and a sheath.
Claim 1 of the ‘578 has been amended to clarify certain elements to overcome indefiniteness issues.  Yet these same issues exist in the instant application (see 112 rejection below) and the instant claims are being interpreted in the identical manner.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/567,778. Although the claims at issue are not identical, they are not patentably distinct from each other because the sole difference between the two claim sets is that the instant application recites bonding a leading edge fairing while the ‘578 application recites bonding a sheath splice.  All other verbage is identical.  In turbine arts, turbine blades are often fitted with a strong sheath over the main blade body.  Such a leading edge sheath would be within the broadest reasonable interpretation of a leading edge fairing.  If such a leading edge sheath were placed onto a turbine blade having non-unitary body components, the sheath could also be considered a splice.  Thus, the claims leading edge fairing and a sheath splice. The broadest reasonable interpretation of the differing claim elements therefore overlap each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites applying localized and constant heat and pressure to the leading edge fairing via the bond fixture.  It is unclear if the term localized and constant modifies the word heat only, or modifies both the words heat and pressure.  In other words, it is unclear if the pressure being supplied must be localized and constant.  Based on the specification and on applicant’s response in application 16/374,578, the claims are examined to read that only the heat needs to be localized and constant.  Claims 2-7 are rejected based on their dependence.
Claim 7 recites an air supply.  This feature was previously introduced in parent claim 6.  This is improper antecedent basis and creates confusion as to whether a second air supply is being introduced.  Claim 7 should be amended to recite ‘the air supply.’

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 8,552,347 to Boschet.
Claim 1 recites a method of bonding a leading edge fairing to a rotor blade.  Boschet relates to such a process.  See Boschet col. 1, ll. 5-7.  Boschet teaches installing the leading edge fairing (6) about the rotor blade (7).  See Boschet col. 5, ll. 17-27 and Fig. 1.  Boschet further teaches mounting a bond fixture (1) about the leading edge fairing.  See Boschet col. 5, ll. 25-27 and Fig. 1.  The bonding device has an induction heating means (30) that appl[ying] localized and constant heat to the leading edge.  See Boschet col. 1, ll. 47-50, col. 2, ll. 24-36, and col. 5, ll. 35-45.  The bonding device (1) also has thermos-expandable layers (5’, 5”) that expand during the heating and create bonding pressure.  See Boschet col. 52-57.  Thus the bond fixture also applies pressure as recited.  Claim 2 recites installing a caul assembly that is positioning within the bond fixture.  Boschet teaches the bonding device has an outer rigid yoke (2) and an inner layer (3).  The inner layer has sub-layers such as a metal plate (4), the heating means (30) and expanding layers (5’, 5”).  Any individual layer of the inner layer could be considerd the caul.  But examiner will specifically designate expanding layer 5” (the innermost expanding layer) as the caul.  Regarding claim 5, Boschet teaches connecting a power source for the heating element.  See Boschet col. 6, ll. 1-30.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,862,576 to Leahy in view of either or both of U.S. 8,840,750 to Parkin (Parkin 1) and U.S. 2015/0190893 to Parkin (Parkin 2).
Claim 1 recites a method of bonding a leading edge fairing assembly laminate to a rotor blade.  Leahy teaches such a method.  See Leahy col. 1, ll. 20-24.  Leahy teaches mounting [a] rotor blade (132) within a bond fixture (450).  See Leahy Fig. 9.  Leahy also teaches installing the sheath assembly laminate (120) about the rotor blade.  See Leahy col. 13, ln. 48 to col. 14, ln. 60.  During this sheath installation process suction cups are used to pull the sheath apart.  This is a form of applying….pressure as claim 1 does not recite the pressure must be inward towards the airfoil nor that the pressure must occur after mounting (indeed none of the claim steps must occur in the order recited).  As noted in the 112 rejection above, it is unclear if the pressure must be localized and constant but the suction would be as it is only applied to the sheath and is constant.
Leahy does not explicitly teach applying localized and constant heat.  But it would have been obvious to modify Leahy to include such a step in view of either or both Parkin references.  Leahy teaches adhesively bonding the sheath to the blade assembly.  See Leahy col. 14, ll. 30-35.  Both Parkin references teach that some adhesives used to bond sheaths to blades require heat to properly cure.  See Parkin 1 col. 4, ln. 50 to col. 5, ln. 60 and Parkin 2 [0008].  It would have been obvious in view of either or both Parkins to modify Leahy to include a heat source around the sheath to apply heat to cure the adhesive.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,552,347 to Boschet.
Claim 3 recites that mounting the bond fixture to the rotor blade includes tightening at least one strap about both.  Boschet teaches that the bond fixture is affixed to the rotor blade, but is silent as to what mechanism is used to keep it in place.  Some mechanism is required because Boschet teaches that the outer rigid yoke (2) is designed to constrain against excessive thermal expansion of the thermal expanding layers (5).  See Boschet col. 5, ll. 45-57.  Yet, this would only be effective against expansion along the top and bottom surfaces, where the yoke constrains the expansion on both sides.  The thermal expansion layers, however, also extend around the leading edge.  See Boschet Fig. 1. Some mechanism would be needed to prevent the entire bonding fixture from moving in chord-length direction. Thus, it would have been obvious as a matter of common sense to use some mechanism to affix the entire bond fixture to the blade.  It further would have been obvious as a matter of common sense to use a simple solution such as a strap, tightened around the entire structure.   Claim 4 recites coupling the bond fixture to [either] a trailing edge guard [or] a cuff guard mounted…opposite the bond fixture.  If a strap is used to attach the fixture, it will encircle the entire blade, including the thin trailing edge.  It would have been obvious as a matter of common sense to insert a small amount of padding to prevent damage to this thin, delicate edge.  Even a simple piece of foam or cloth meets the limitation of a trailing edge guard.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,552,347 to Boschet in view of either or both of U.S. 4,855,011 to Legge.
Claim 6 recites connecting an air supply to the bond fixture to apply pressure to the leading edge fairing.  Claim 7 further limits this feature by reciting that air from [the] air supply is provided to a bladder operably coupled to [a] pad.  Boschet teaches applying pressure to the sheath during the adhesive curing operation, but teachings using a thermally expanding material to supply such pressure.  Yet it would have been obvious to substitute this material for an air bladder in view of Legge.  Legge also relates to a process of curing airfoils under heat and pressure.  See Legge col. 2, ll. 4-25 and Figs. 1-2.  Legge teaches using an air pressure bladder (36) to supply this pressure instead.  See Legge col. 3, ll. 48-57.  Such a bladder requires and therefore would be inferred to have an air supply.  Thus, a pressurized bladder was a known alternative in the rotor blade arts for supplying pressure during adhesive curing operations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”